DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 1/22/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Nelson”, for the following reasons:
Nelson does not suggest alone, or in combination, the claimed resin component wherein the nanoparticle comprise surface bonded hydrophobically modifying (C6-C50) aryl groups and surface bonded hydrophobically modifying (C1-C50) alkyl groups with a mole ratio of 95:5 to 50:50. Rather, Nelson lists a large number of surface bonded hydrophobically modifying groups, although doesn’t mentions the use of any specific two or more groups. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768